Exhibit 10.1

 

AMENDMENT NUMBER TWELVE TO AMENDED AND RESTATED BUSINESS FINANCING AGREEMENT

 

This AMENDMENT TWELVE TO AMENDED AND RESTATED BUSINESS FINANCING AGREEMENT (this
“Amendment”), dated as of August 7, 2018, is entered into by and among Western
Alliance Bank, an Arizona corporation, as successor in interest to Bridge Bank,
National Association (“Lender”), on the one hand, and Determine, Inc., a
Delaware corporation, f/k/a Selectica, Inc. (“Determine”), and Determine
Sourcing Inc., a Delaware corporation, f/k/a Selectica Sourcing Inc.
(“Sourcing,” together with Determine, each a “Borrower,” and collectively
“Borrowers”) on the other hand, with reference to the following facts:

 

A.     Borrowers and Lender previously entered into that certain Amended and
Restated Business Financing Agreement, dated as of July 25, 2014, as amended by
that certain Amendment Number One to Amended and Restated Business Financing
Agreement and Waiver of Defaults, dated as of December 31, 2014, that certain
Amendment Number Two to Amended and Restated Business Financing Agreement, dated
as of March 11, 2015, that certain Amendment Number Three to Amended and
Restated Business Financing Agreement, dated as of June 5, 2015, that certain
Amendment Number Four to Amended and Restated Business Financing Agreement and
Waiver of Defaults, dated as of November 13, 2015, that certain Amendment Number
Five to Amended and Restated Business Financing Agreement, dated as of February
3, 2016, that certain Amendment Number Six to Amended and Restated Business
Financing Agreement, dated as of March 18, 2016, that certain Amendment Number
Seven to Amended and Restated Business Financing Agreement, dated as of April
20, 2016, that certain Amendment Number Eight to Amended and Restated Business
Financing Agreement and Waiver of Defaults, dated as of September 23, 2016, that
certain Amendment Number Nine to Amended and Restated Business Financing
Agreement dated as of January 23, 2017, that certain Amendment Number Ten to
Amended and Restated Business Financing Agreement, dated as of June 1, 2017, and
that certain Amendment Number Eleven to Amended and Restated Business Financing
Agreement, dated as of June 14, 2018 (as so amended, the “Agreement”);

 

B.     Borrowers have requested that Lender make certain amendments to the
Agreement;

 

C.     Lender has agreed with such requests, subject to the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto hereby
agree as follows:

 

1.     Defined Terms. All initially capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Agreement.

 

2.     Amendment to Section 1.1. Section 1.1 of the Agreement is hereby amended
to amend and restate clause (d) thereof and to add a new clause (e) immediately
after clause (d) as follows:

 

 

(d)

Non-Formula Advances. Subject to the terms and conditions of this Agreement,
from the date of the effectiveness of Amendment Number Twelve until the Maturity
Date, Lender will make Non-Formula Advances to Borrowers not exceeding the
Non-Formula Advances Limit.

 

 

(e)

Revolving Advances. Amounts borrowed under this Section may be repaid and
reborrowed during the term of this Agreement. It shall be a condition to each
Advance that (a) an Advance Request acceptable to Lender has been received by
Lender, (b) all of the representations and warranties set forth in Section 3 are
true and correct on the date of such Advance as though made at and as of each
such date, and (c) no Default has occurred and is continuing, or would result
from such Advance.

 

1

--------------------------------------------------------------------------------

 

 

3.     Amendment to Section 1.7. Section 1.7 of the Agreement is hereby amended
and restated in its entirety as follows:

 

 

1.7

Advances and the other Obligations shall be with full recourse against
Borrowers. On the Maturity Date, Borrowers will pay all then outstanding ABL
Advances, Cash-Secured Advances, Non-Formula Advances and other Obligations
(other than Cash-Secured Advances II) to the Lender or such earlier date as
shall be herein provided. On the Cash-Secured Advances II Maturity Date,
Borrowers will pay all then outstanding Cash-Secured Advances II and other
Obligations to the Lender or such earlier date as shall be herein provided.

 

4.     Amendment to Section 2.2. A new clause (h) is hereby added at the end of
Section 2.2 as follows:

 

 

(h)

Fee in lieu of Warrant. Borrower shall pay the Fee in Lieu of Warrant to Lender
on the earlier of (i) the date of (a) the sale of all or substantially all of a
Borrower’s assets or (b) a Change of Control, or (ii) September 30, 2018.

 

5.     Amendments to Section 12.1.

 

(a)     Section 12.1 of the Agreement is hereby amended to add the following new
definitions in alphabetical order:

 

“Amendment Number Twelve” means that certain Amendment Number Twelve to Amended
and Restated Business Financing Agreement, dated as of August 7, 2018, amending
this Agreement.

 

“Fee In Lieu of Warrant” means a $40,000 fee in lieu of a warrant, due upon the
earlier of (i) the date of (a) the sale of all or substantially all of a
Borrower’s assets or (b) a Change of Control, or (ii) September 30, 2018.

 

“Non-Formula Advances” means an advance made by Lender to Borrowers under
Section 1.2(d) of this Agreement.

 

“Non-Formula Advances Limit” means $2,000,000, which is intended to be the
maximum amount of Non-Formula Advances at any time outstanding.

 

(b)     Section 12.1 of the Agreement is hereby amended to amend and restate the
following definitions in their entirety as follows:

 

“Advance” means an ABL Advance, a Cash-Secured Advance, a Cash-Secured Advance
II, or a Non-Formula Advance.

 

“Advance Request” means a writing in form and substance satisfactory to Lender
and signed by an Authorized Person requesting either an ABL Advance, a
Cash-Secured Advance, a Cash-Secured Advance II, or a Non-Formula Advance.

 

“Asset Coverage Ratio” means (i) the sum of (a) Borrowers’ unrestricted cash
maintained on deposit at Lender (excluding proceeds of Cash-Secured Advances)
plus (b) Eligible Receivables (as reported on the most recent borrowing base
certificate), divided by (ii) the Obligations (excluding Cash-Secured Advances,
Cash Secured Advances II, Non-Formula Advances, and Advances under the
Non-Formula Sublimit).

 

2

--------------------------------------------------------------------------------

 

 

“Facility Fee” means (a) a payment of 0.75% of the Non-Formula Advances Limit on
the date of Amendment Number Twelve, and (b) a payment of an annual fee due on
July 31 of each year (beginning with July 31, 2019) equal to 0.75% of the sum of
(a) the ABL Credit Limit, so long any ABL Advance is outstanding or available
hereunder, plus (b) the Cash Secured Credit Limit, so long as any Cash Secured
Advance is outstanding or available hereunder, plus (c) the Cash Secured Credit
Limit II, so long as any Cash Secured Advance II is outstanding or available
hereunder, plus (d) the Non-Formula Advances Limit, so long as any Non-Formula
Advance is outstanding or available hereunder.

 

“Finance Charge Percentage” means, (a) with respect to all ABL Advances, a rate
per year equal to the Prime Rate plus one quarter of one percentage point
(0.25), plus an additional 5.00 percentage points during any period that an
Event of Default has occurred and is continuing, (b) with respect to all
Cash-Secured Advances, a rate per year equal to the CD Rate plus two (2)
percentage points, plus an additional 5.00 percentage points during any period
that an Event of Default has occurred and is continuing, (c) with respect to all
Cash-Secured Advances II, a rate per year equal to the CD Rate plus two (2)
percentage points, plus an additional 5.00 percentage points during any period
that an Event of Default has occurred and is continuing, and (d) with respect to
all Non-Formula Advances, a rate per year equal to the Prime Rate plus one
quarter of one percentage point (0.25), plus an additional 5.00 percentage
points during any period that an Event of Default has occurred and is
continuing.

 

“Prime Rate” means the greater of (a) (i) with respect to Finance Charges
charged on ABL Advances, Cash Secured Advances, and Cash Secured Advances II,
4.75% per year, and with (ii) with respect Finance Charges charged on
Non-Formula Advances, 5.00% per year, or (b) the variable per annum rate of
interest most recently announced by Lender as its "Prime Rate." Lender may price
loans to its customers at, above, or below the Prime Rate. Any change in the
Prime Rate shall take effect at the opening of business on the day specified in
the public announcement of a change in Lender’s Prime Rate

 

6.     Conditions Precedent to Effectiveness of Amendment. The effectiveness of
this Amendment is subject to and contingent upon the fulfillment of each and
every one of the following conditions to the satisfaction of Lender:

 

 (a)     Lender shall have received this Amendment, duly executed by Borrowers;

 

 (b)     Lender shall have received (i) that certain Acknowledgment and
Agreement of Guarantor, duly executed by MILFAM II, L.P., and ALIMCO, and (ii)
that certain Fourth Amended and Restated Limited Guaranty, duly executed by
MILFAM II, L.P;

 

 (c)     Lender shall have received the Acknowledgment and Agreement of
Subordinate Creditors, duly executed by Neil Subin as Personal Representative of
the Estate of Lloyd I. Miller, III, MILFAM II L.P., Lloyd I. Miller, III Trust
A-4, Marli B. Miller Trust A-4, and ALIMCO (“Subordinate Creditors”);

 

 (d)     No Event of Default or Default shall have occurred and be continuing;
and

 

 (e)     All of the representations and warranties set forth herein and in the
Agreement shall be true, complete and accurate in all respects as of the date
hereof (except for representations and warranties which are expressly stated to
be true and correct as of the date of the Agreement).

 

7.     Representations and Warranties. In order to induce Lender to enter into
this Amendment, each Borrower hereby represents and warrants to Lender that:

 

 (a)     No Event of Default or Default is continuing;

 

3

--------------------------------------------------------------------------------

 

 

 (b)     All of the representations and warranties set forth herein and in the
Agreement are true, complete and accurate in all respects (except for
representations and warranties which are expressly stated to be true and correct
as of the date of the Agreement); and

 

 (c)     This Amendment has been duly executed and delivered by Borrowers, and
the Agreement continues to constitute the legal, valid and binding agreements
and obligations of Borrowers, enforceable in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency, and similar laws and
equitable principles affecting the enforcement of creditors’ rights generally.

 

8.     Counterparts; Telefacsimile Execution. This Amendment may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Amendment. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of a manually executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile also shall deliver a manually executed
counterpart of this Amendment but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

 

9.     Integration. The Agreement as amended by this Amendment constitutes the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and thereof, and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof.

 

10.     No Waiver. The execution of this Amendment and the acceptance of all
other agreements and instruments related hereto shall not be deemed to be a
waiver of any Default or Event of Default, whether or not known to Lender and
whether or not existing on the date of this Amendment.

 

11.     Release.

 

(a)     Each Borrower, each Guarantor signing an Acknowledgment and Agreement of
Guarantor set forth below, and each Subordinate Creditor singing the
Acknowledgment and Agreement of Subordinating Creditor, hereby absolutely and
unconditionally releases and forever discharges Lender, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all claims, demands or causes of action of
any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which such
Borrower has had, now has or has made claim to have against any such person for
or by reason of any act, omission, matter, cause or thing whatsoever arising
from the beginning of time to and including the date of this Amendment, whether
such claims, demands and causes of action are matured or unmatured or known or
unknown. Each Borrower, each Guarantor signing an Acknowledgment and Agreement
of Guarantor set forth below, and each Subordinate Creditor signing the
Acknowledgment and Agreement of each Subordinate Creditor set forth below, each
certify that it has read the following provisions of California Civil Code
Section 1542:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

(b)     Each Borrower, each Guarantor signing an Acknowledgment and Agreement of
Guarantor set forth below, and each Subordinate Creditor signing the
Acknowledgment and Agreement of each Subordinate Creditor set forth below,
understands and acknowledges that the significance and consequence of this
waiver of California Civil Code Section 1542 is that even if it should
eventually suffer additional damages arising out of the facts referred to above,
it will not be able to make any claim for those damages. Furthermore, each
Borrower, each Guarantor signing an Acknowledgment and Agreement of Guarantor
set forth below, and each Subordinate Creditor signing the Acknowledgment and
Agreement of each Subordinate Creditor set forth below, acknowledges that it
intends these consequences even as to claims for damages that may exist as of
the date of this release but which it does not know exist, and which, if known,
would materially affect its decision to execute this Agreement, regardless of
whether its lack of knowledge is the result of ignorance, oversight, error,
negligence, or any other cause.

 

12.     Reaffirmation of the Agreement. The Agreement as amended hereby remains
in full force and effect.

 

[remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment as of the date first hereinabove written.

 

 

DETERMINE INC.,
a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ John K. Nolan

 

 

Name: 

John K. Nolan

 

 

Title: 

CFO

 

 

 

 

DETERMINE SOURCING INC.,
a Delaware corporation

 

 

 

 

 

 

 

 

 

       

 

By:

/s/ John K. Nolan

 

 

Name: 

John K. Nolan

 

 

Title: 

CFO

 

 

 

Amendment Number Twelve to Amended and Restated Business Financing Agreement

 

--------------------------------------------------------------------------------

 

 

 

WESTERN ALLIANCE BANK,

an Arizona corporation

 

 

 

 

 

 

 

 

 

       

 

By:

/s/ Joshua Converse

 

 

Name: 

Joshua Converse

 

 

Title: 

SVP

 

 

 

Amendment Number Twelve to Amended and Restated Business Financing Agreement

 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

 

The undersigned, a guarantor of the obligations of Determine, Inc., a Delaware
corporation, f/k/a Selectica, Inc. (“Determine”), and Determine Sourcing Inc., a
Delaware corporation, f/k/a Selectica Sourcing Inc., (“Sourcing,” together with
Determine, each a “Borrower,” and collectively “Borrowers”), to Western Alliance
Bank, an Arizona corporation (“Lender”), pursuant to the Fourth Amended and
Restated Limited Guaranty of the undersigned (“Guaranty”), hereby (i)
acknowledges receipt of the foregoing Amendment; (ii) consents to the terms
(including without limitation the release set forth in Section 11 of the
Amendment) and execution thereof; (iii) reaffirms all obligations to Lender
pursuant to the terms of its Guaranty; and (iv) acknowledges that, subject to
the terms of the Guaranty, Lender may amend, restate, extend, renew or otherwise
modify the Loan Documents and any indebtedness or agreement of Borrowers, or
enter into any agreement or extend additional or other credit accommodations,
without notifying or obtaining the consent of the undersigned and without
impairing the obligations of the undersigned under the Guaranty.

 

 

MILFAM II L.P.,

a Delaware limited partnership

 

   By MILFAM LLC,

        a Delaware limited liability company

        Its General Partner

 

 

 

 

 

 

 

 

 

 

 

/s/ Neil S. Subin

 

 

 

By:      Neil S. Subin

 

 

 

Title:    Manager

 

 

  

Amendment Number Twelve to Amended and Restated Business Financing Agreement

 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

 

The undersigned, a guarantor of the obligations of Determine, Inc., a Delaware
corporation, f/k/a Selectica, Inc. (“Determine”), and Determine Sourcing Inc., a
Delaware corporation, f/k/a Selectica Sourcing Inc., (“Sourcing,” together with
Determine, each a “Borrower,” and collectively “Borrowers”), to Western Alliance
Bank, an Arizona corporation (“Lender”), pursuant to the Third Amended and
Restated Limited Guaranty of the undersigned (“Guaranty”), hereby (i)
acknowledges receipt of the foregoing Amendment; (ii) consents to the terms
(including without limitation the release set forth in Section 11 of the
Amendment) and execution thereof; (iii) reaffirms all obligations to Lender
pursuant to the terms of its Guaranty; and (iv) acknowledges that, subject to
the terms of the Guaranty, Lender may amend, restate, extend, renew or otherwise
modify the Loan Documents and any indebtedness or agreement of Borrowers, or
enter into any agreement or extend additional or other credit accommodations,
without notifying or obtaining the consent of the undersigned and without
impairing the obligations of the undersigned under the Guaranty.

 

 

 

ALIMCO FINANCIAL CORPORATION f/k/a

ALLIANCE SEMICONDUCTOR CORPORATION,

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Alan B. Howe

 

 

Name: 

Alan B. Howe

 

 

Title:

CEO

 

 

 

Amendment Number Twelve to Amended and Restated Business Financing Agreement

 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT AND AGREEMENT OF SUBORDINATE CREDITORS AND ASSUMPTION OF
SUBORDINATION AGREEMENT

 

The undersigned, each a subordinate creditor of the indebtedness of Determine,
Inc., a Delaware corporation, f/k/a Selectica, Inc. (“Determine”), and Determine
Sourcing Inc., a Delaware corporation, f/k/a Selectica Sourcing Inc.,
(“Sourcing,” together with Determine, each a “Borrower,” and collectively
“Borrowers”), owing to, Western Alliance Bank, an Arizona corporation
(“Lender”), pursuant to the Second Amended and Restated Subordination Agreement,
dated as of December 27, 2016 (the “Subordination Agreement”), hereby (i)
acknowledges receipt of the foregoing Amendment; (ii) consents to the terms
(including without limitation the release set forth in Section 11) and execution
thereof; (iii) reaffirms all obligations to Lender pursuant to the terms of the
Subordination Agreement; and (iv) acknowledges that Lender may, subject to the
terms of the Subordination Agreement, amend, restate, extend, renew or otherwise
modify the Loan Documents between Borrowers and Lender, and any indebtedness or
agreement of Borrowers, or enter into any agreement or extend additional or
other credit accommodations, without notifying or obtaining the consent of the
undersigned and without impairing the liability of the undersigned under the
Subordination Agreement for all of Borrowers’ present and future indebtedness to
Lender.

 

Each of Lloyd I. Miller, III Trust A-4 and Marli B. Miller Trust A-4 (each a
“New Subordinated Creditor”) are assuming the position of, as successor in
interest to, Lloyd I. Miller Trust A-4 under the Subordination Agreement. Each
New Subordinated Creditor acknowledges the terms of the Agreement (as defined in
the Amendment) and reaffirms and agrees to assume the Subordination Agreement,
to be bound by its terms, and to be deemed a “Creditor” for all purpose
thereunder.

 

 

Lloyd I. Miller, III (Deceased)

 

 

By:   /s/ Neil S. Subin                                          

Name: Neil S. Subin

Title: Executor of the Estate of Lloyd I. Miller, III

 

 

ALIMCO FINANCIAL CORPORATION f/k/a

ALLIANCE SEMICONDUCTOR CORPORATION,

a Delaware corporation

 

 

By:        /s/ Alan B. Howe                                       

Name:   Alan B. Howe                                       

Title:     CEO                                                        

 

 

MILFAM II L.P.

 

By: MILFAM LLC

Its: General Partner

 

 

 

By:   /s/ Neil S. Subin                                          

Name: Neil S. Subin

Title: Manager

 

 

Amendment Number Twelve to Amended and Restated Business Financing Agreement

 

--------------------------------------------------------------------------------

 

 

Lloyd I. Miller, III Trust A-4

 

By:     MILFAM LLC

Its:     Investment Advisor

 

By:         /s/ Neil S. Subin                                          

Name:   Neil S. Subin

Title:     Manager

 

 

Marli B. Miller Trust A-4

 

By:     MILFAM LLC

Its:     Investment Advisor

 

By:         /s/ Neil S. Subin                                          

Name:   Neil S. Subin

Title:     Manager

 

 

Amendment Number Twelve to Amended and Restated Business Financing Agreement  

 